 1

 2

 3

 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 9
                                            AT TACOMA
10
         R.M.,
11                                                           CASE NO. 3:18-cv-05387-RBL-TLF
                                  Plaintiff,
12                                                           REPORT AND RECOMMENDATION
                  v.
13                                                           Noting Date: November 26, 2018
         STATE OF WASHINGTON, et al,
14
                                  Defendants.
15

16
               The District Court has referred this action, filed pursuant to 28 U.S.C. § 1983, to United
17
     States Magistrate Judge Theresa L. Fricke. This matter is before the Court on the parties’ joint
18
     motion for entry of a stipulated order dismissing defendant Kenneth Lauren from this lawsuit.
19
     Dkt. 46.
20
               After reviewing the parties’ joint motion and the relevant record, the undersigned
21
     recommends that the motion be granted, and that defendant Kenneth Lauren (who is deceased)
22
     be dismissed from this action with prejudice and without costs or interest to any party. Dkt. 46-1
23
     at p.2.
24


     REPORT AND RECOMMENDATION - 1
 1        Given the facts and the parties’ stipulation, the undersigned recommends the District

 2 Judge immediately approve this Report and Recommendation.

 3        Dated this 26th day of November, 2018.

 4


                                                       A
 5

 6                                                     Theresa L. Fricke
                                                       United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     REPORT AND RECOMMENDATION - 2
